DETAILED ACTION
This Office Action is in response to Amendment filed May 2, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:
On line 2 of claim 2, “an upper surface” should be replaced with “the (said) upper surface”.
A period (“.”) should be inserted at the end of claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Jeong et al. (US 2017/0322471)
Regarding claim 11, 12 and 14-17, Jeong et al. disclose a display device (Title) comprising: a first data line (one of DLs in Figs. 1 and 2) extended in a first direction (up or down direction in Fig. 2); a second data line (another DL) extended in the first direction and spaced apart from the first data line in a second direction (lateral direction in Fig. 2) perpendicular to the first direction; a first pattern (second shield line or SL2 in Figs. 1 and 4) disposed between the first data line and the second data line; a first active layer (130 or SM) ([0045] and [0060]) at least partially disposed on the first pattern and located above the first data line (one of DLs) and the second data line (another DL); a gate line (GL including GE in Figs. 1, 2 and 4) extended in the second direction and at least partially overlapping with the first active layer; and a first electrode (PE or pixel electrode, or DE or drain electrode) disposed on the first active layer (130 or SM), because the preposition “on” does not necessarily suggest “directly on”, wherein a portion of the first pattern (SL2) is overlapped by the first active layer, wherein the portion of the first pattern which is overlapped by the first active layer is overlapped by the first electrode, and wherein the first electrode (PE or pixel electrode, or DE or drain electrode) is spaced apart from the first data line and the second data line, and the gate line has a bent portion (GL including GE in Fig. 2) comprising a first section (vertical portion labeled GE in Fig. 2) that extends in the first direction (up or down direction) and a second section (lateral portion of GL including GE) that is in contact with the first section and that extends in the second direction such that the gate line does not overlap with the first electrode, see Fig. 2 where the gate line GL does not overlap with the drain electrode DE and the third contact hole CNT3 (claim 11), wherein the first pattern (SL2) is extended in the first direction (up or down direction in Fig. 2) between the first data line (one of DLs) and the second data line (another DL) (claim 12), wherein a width of the first pattern (SL2) measured in the second direction (lateral direction in Fig. 2) is larger than a width of the first active layer (SM or 120), see Fig. 4 where the width of the SL2 is larger than the width of the first active layer SM (claim 14), at least a part of the first active layer (130) is bent in the second direction (lateral direction in Fig. 2) and overlaps with the first data line (DL), see Fig. 4 where the first active layer 130 is bent in the second direction as well as in the vertical direction (claim 15), further comprising: a third data line (yet another DL not shown in Fig. 1) spaced apart from the second data line (another DL) in the second direction (lateral direction in Fig. 2); a second pattern (another SL2 not shown in Fig. 1) disposed between the second data line (another DL) and the third data line (yet another DL); and a second active layer (another 130 or SM) disposed between the second data line and the third data line, wherein at least a part of the second active layer is bent in the second direction to overlap with the second data line, see Fig. 4 (claim 16), wherein the gate line (GL including GE) comprises: a first straight portion extended in the second direction (lateral direction in Fig. 2) and overlapping with the first active layer (130 or SM): a second straight portion bent in the first direction (up or down direction in Fig. 2) from the first straight portion and overlapping with the second data line; and a third straight portion bent in the second direction from the second straight portion and overlapping with the second active layer, wherein a line extended from the first straight portion is spaced apart from a line extended from the third straight portion in the first direction, and wherein the second straight portion extends in a direction orthogonal to the first straight portion, and the third straight portion extends in a same direction as the first straight portion (claim 17).

Allowable Subject Matter
Claims 1-6, 8 and 10 are allowed, because Sun et al. (US 2015/0311232) or Jeong et al. (US 2017/0322471) do not disclose the light-blocking layer and its arrangement as recited in claim 1.

Response to Arguments
Applicants’ arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. (US 6,770,908)
Shibata (US 6,680,488)
Hayashi et al. (US 5,233,211)
Tseng (US 7,507,998)
Park et al. (US 10,622,436)
Abe et al. (US 10,192,895)
Choi (US 10,802,367)
Kim et al. (US 10,199,449)
Noh et al. (US 10,438,977)
Wada et al. (US 10,088,727)
Kwon et al. (US 9,627,465)
Ishii (US 8,168,982)
Kimura (US 11,106,096)
Ozeki et al. (US 11,126,052)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        June 15, 2022